COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NOS.
2-10-283-CV
                                                          2-10-285-CV
                                                          2-10-287-CV
 
 
TWO HUNDRED FIFTY-NINE                                                            APPELLANT
THOUSAND, THREE HUNDRED 
THIRTY-SIX DOLLARS AND 
SEVEN/100                                                                                                           
 
                                                             V.
 
THE STATE OF TEXAS                                                                        APPELLEE
 
                                                                                                                             
----------
 
FROM
THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
----------
MEMORANDUM
OPINION[1]
AND
JUDGMENT
 
----------
 
We
have considered “Appellant’s Motion To Dismiss@ of
appellants LeRoy Blanks, Anita Blanks, Carpenter Land Investment Company, Fort
Worth Bingo, Inc., and Fort Worth Concessions. 
It is the court=s opinion that the motion
should be granted; therefore, we dismiss the appeals.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).
Costs
of the appeals shall be paid by appellants, for which let execution issue.  See Tex. R. App. P. 42.1(d). 
PER
CURIAM
PANEL:  GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT,
J. 
 
DELIVERED:  September 2, 2010  




[1]See Tex. R. App. P. 47.4.